 

 

** INBOUND NOTIFICATION : FAX RECEIVED SUCCESSFULLY **

TIME RECEIVED REMOTE CSID DURATION PAGES STATUS

 

February 23, 2021 at 2:29:41 PM EST 66 1 Received
From: Yoel Weisshaus Fax: 19177220913 To: Fax: (718) 613-2236 Page: lofi1 02/23/2021 2:28 PM
Yoel Weisshaus Cell: 917.335.1933
235 Milford Avenue 2E Tel. 201.357.2651
New Milford NJ, 07646 Fax: 201.625.6313

Emait yoelweisshaus@yahoo.com

February 23, 2021

To: The Honorable Brian M. Cogan, Judge
United States District Court
Eastern District of New York
225 Cadman Plaza E,
Brooklyn, NY 11201

Re: Weisshaus v. Cuomo. 1:20-cv-5826 (BMC)

Dear Judge Cogan,

Tam plaintiff and submit this letter requesting a pre-motion conference to be
relieved from my attorney, Eugene M. Lynch, and to proceed pro se.

On February 2, 2021, the Defendant filed its pre-answer motion to dismiss.
As the Court is aware, my attorney defaulted on answering the pre-answer
motion to dismiss.

On February 1, 2021, during the snowstorm my arm was injured while on
my way to do a removal. As a direct result, for several days thereafter, coupled
with the inclement weathers, I was unable to meet with my attorney to review
the pending motion. We were scheduled to meet February 11, 2021; came that
day and he could not be reached.

Starting from February 11, 2021 to the present, I have been trying to get
ahold of my attorney, by phone, email and text messages but to no availing. He
is unreachable. I went to his office and was told that he has not been seen since
February 10, 2021. I contacted his brother to check on his wellbeing, and no
response was received.

Iam conflicted on this situation, since it is asking the Court to take a usual
step and receive correspondence from a party who is technically represented by
counsel. Although there have not been any issues that could affect the
relationship with my attorney, since my attorney is unavailable to represent me,
it is imperative that I must seek his substitution so this case can move forward.
I believe that this pre-motion conference letter will allow the Court the best way
to assess this situation and evaluate whether a motion is necessary.

Very truly yours,
{s/ 1 Wrisshaus

Cc: Todd A. Spiegelman; via fax (212) 416-6075

1) Page

 
